United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov 





Inventors: Aylor et al.				:
Application No. 15/950,246			:		Decision on Petition
Filing Date: April 11, 2018			:				
Attorney Docket No. AYLOR-US2CIP3	:
	

This is a decision on the petition under 37 C.F.R. § 1.181 filed December 3, 2021, to withdraw the holding of abandonment of the above-identified application.

The petition is dismissed.

Any renewed petition under 37 C.F.R. § 1.181 must be filed within TWO (2) MONTHS of the issue date of the instant decision.  Extensions of the two-month time period may NOT be obtained under 37 C.F.R. § 1.136(a).  The renewed petition should be titled “Renewed Petition under 37 C.F.R. § 1.181.”  This is not a final agency action within the meaning of 5 U.S.C.         § 704.

The Office issued a final Office action rejecting all of the non-withdrawn claims on July 24, 2019.

Applicants filed a Notice of Appeal on October 23, 2019.

The Patent Trial and Appeal Board (“Board”) issued a decision affirming the rejection of the claims on April 13, 2021.

A request for a rehearing was filed on May 7, 2021.

A Board decision denying the request for a rehearing was issued on June 15, 2021.

37 C.F.R. § 1.197(a) states, with emphasis added,

Proceedings on an application are considered terminated by the dismissal of an appeal or the failure to timely file an appeal to the court or a civil action except: 

(1) 	Where claims stand allowed in an application; or 
(2) 	Where the nature of the decision requires further action by the examiner.

37 C.F.R. § 1.197(b) states in part,

The date of termination of proceedings on an application is the date on which the appeal is dismissed or the date on which the time for appeal to the U.S. Court of Appeals for the



Pursuant to 37 C.F.R. § 90.3, the last date an appeal to the U.S. Court of Appeals for the Federal Circuit or a civil action may be timely filed is the date 63 days after the date of the final Board decision.  Pursuant to 37 C.F.R. § 90.3(b)(2), “If the last day for filing an appeal or civil action falls on a Federal holiday in the District of Columbia, the time is extended pursuant to 35 U.S.C. § 21(b).”

The last date in the 63-day period was August 17, 2021.  Applicants did not file an appeal to the U.S. Court of Appeals for the Federal Circuit or a civil action on or before August 17, 2021.  As a result, appellate proceedings terminated on August 18, 2021.

The termination of the appellate proceedings resulted in the abandonment of the application due to the following facts:

(1)	None of the claims stood allowed; 
(2)	The nature of the decision issued on June 15, 2021, did not require further action by the examiner; and
(3)	A request for continued examination (“RCE”) was not filed on or before the last date in the period to file and appeal to U.S. Court of Appeals for the Federal Circuit or a civil action.

A Notice of Abandonment was issued on September 1, 2021.  The notice states, 

The dismissal of the appeal in an application having no allowed claims. (When 
an appeal is dismissed in an application having no allowed claims the application 
stands abandoned. See MPEP 1215.04 subsections I-V for an explanation of the 
reasons why an appeal is dismissed.)

A RCE and an amendment were filed on September 13, 2021.

The petition was filed on December 3, 2021.

The petition appears to assert the application is not abandoned because an appeal brief was filed and a Board decision issued on April 13, 2021.  However, neither of these facts prove that the application is not abandoned.

In view of the prior discussion, the holding of abandonment will not be withdrawn.

Applicants may wish to consider filing a petition under 37 C.F.R. § 1.137(a) to revive the application.  A grantable petition under 37 C.F.R. § 1.137(a) must be accompanied by the required reply (unless previously filed - reply was filed on September 13, 2021), the required petition fee ($1,050 for a small entity), and a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. 

Further correspondence with respect to this matter may be submitted as follows:

By Internet:	A request for reconsideration may be filed electronically using EFS Web.1 		 
	
By mail:	Mail Stop Petition
		Commissioner for Patents
		P.O. Box 1450
		Alexandria, VA  22313-1450

By facsimile:	(571) 273-8300
		Attn: Office of Petitions

By hand:	U.S. Patent and Trademark Office
		Customer Service Window
		Randolph Building
		401 Dulany Street
		Alexandria, VA 22314

Telephone inquiries regarding this communication should be directed to Attorney Advisor Steven Brantley at (571) 272-3203. 

/Charles Steven Brantley/

Charles Steven Brantley
Attorney Advisor
Office of Petitions




    
        
            
        
            
        
            
    

    
        1 Document Code “PET.OP”, which has a document description of “Petition for review by the Office of Petitions,” should be used if the request for reconsideration is filed electronically.  See EFS-Web Document Description List at http://www.uspto.gov/patents-application-process/filing-online/efs-web-document-description-list.  General information concerning EFS Web can be found at http://www.uspto.gov/patents/process/file/efs/index.jsp.